 392DECISIONS OF'NATIONAL LABOR RELATIONS BOARDMAGIC CHEF, INC., FEDERAL FOUNDRY COMPANY DIVI-SIONandLOCAL 171, METAL POLISHERS, BUFFERS,PLATERS & HELPERS INTERNATIONAL UNION, AFL,Petitioner. Case No. 35-RC-955. April 22, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John H.Hendrickson, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent em-ployees of the Employer.'3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The Petitioner seeks a unit of metal polishers and buffers.The Employer and the Intervenor contend that the existing unitof all production and maintenance employees, excluding pattern-makers (who are separately represented), is the only appropri-ate unit.The Employer and the Intervenor have been parties to succes-sive collective-bargaining agreements covering productionandmaintenance employees since 1945,and a supplemental agree-ment covering employees in the newly created polishing andbuffing operations.The existing agreements are not assertedas a bar.'The Employer employs approximately 150 employees andmanufactures stoves and household fixture parts. During 1952the Employer installed a machine shop in its plant, and, in May1953, installed polishing and buffing equipment in the machineshop. There are 3 polishers and buffers, all of whom had over3years' experience when hired by the Employer. They areunder separate immediate supervision.The Employer's polishing operations as of the date of thehearing were, for the most part, limited to steam irons andbrass doorknobs (rough polished). These operations, accordingto the record, require relatively little skill. The Employer alsohad polishing and buffing operations on electric fan blades--anoperation that requires a higher degree of skill--but the amountof such work was minor and on a pilot basis only. Polishers'Local 761,United Automobile,Aircraft R, Agricultural Implement Workers of America,UAW-CIO, hereincalled the Intervenor,was permitted to intervene at the hearing.2 The supplemental agreement covering the polishers and buffers expired on October 13,1953, and was not renewed.108 NLRB No. 69. HUMBOLDT LUMBER HANDLERS,INC.393and buffers normally advance to the top job rate in a period of12months; 1 new employee, however, advanced to the top jobrate after only 2 months of employment. Although a maximum 1year on-the-job training program is maintained for the em-ployees in question, we find that the record in this case revealsthat the type of polishing and buffing work performed by themis limited in scope and involves a restricted variety of metals.The Boardrecognizesthat employees in the metal-polishing andbuffing classifications sometimespossesstrue skills and inthose situations, as craftsmen are entitled to severance on acraft basis. However, the employees sought herein do not, inour opinion,exercisesufficiently the skills generally attribut-able to employees in those craft classifications, and for thatreason we are constrained to deny the Petitioner's request forseverance.As we have found the proposed unit inappropriate,we shall dismiss the petition.[The Board dismissed the petition.]3George J. Mayer Company, 77 NLRB 425 at 427. See also Kwikset Locks, Inc., 107 NLRB247.The Board announced in American Potash & Chemical Corporation, 107 NLRB 1418,that it would "exercise great care in making certain that in the administration of [the craftseverance] rule only groups exercising genuine craft skills will be embraced within the ambitof the rule."HUMBOLDT LUMBER HANDLERS, INC.andJAMES J. KANE,PetitionerWES-CAL MFG.CO.andRICHARD D. GILLESPIE,Petitioner.Cases Nos. Z0-RD-93 and 20-RD-94. April 22, 1954DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeMilen C. Dempster, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand arehereby affirmed.Upon the entire record in this proceeding, the Board finds:1.Humboldt Lumber Handlers, Inc., hereinafter calledHandlers, is a California corporation engaged in the businessof custom carloading of lumber. Its only plant is located atArcata, California. During the past year it rendered servicesworth in excess of $ 180,000. Four of its principal customersduring this period were Diebold Mills, Inc., Paragon PlywoodCorporation, Cal Pacific Redwood Company, Inc., and ArcataLumber Services, Inc. Handlers furnished services valued atapproximately $82,000 to these 4 companies, each of whichannually shipped outside the Stategoodsworthmore than108 NLRB No. 79.